Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-8, 12-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-18 of co-pending Application No. 17/327074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, co-pending ‘074 claims a component comprising a component body defining at least one touch point surface, the component body comprising an antimicrobial material operable to deactivate a microbe arranges in contact with a surface of the touch point (Claims 1 and 8).
While co-pending ‘074 also claims an additive material, in light of the open language of the present claims, i.e. “comprising”, it is clear that the present claims are open to the inclusion of addition components including the additive material of co-pending ‘074.
Regarding Claim 2, co-pending ‘074 further claims the antimicrobial material is embedded within the component body (Claim 9).
Regarding Claim 5, co-pending ‘074 further claims the antimicrobial material is a coating in overlapping arrangement with one or more surfaces of the component body (Claim 10).
Regarding Claim 7, co-pending ‘074 further claims the antimicrobial material is one of copper and silver (Claim 11).
Regarding Claim 8, co-pending ‘074 further claims the antimicrobial material is a photocatalytic material (Claim 12).
Regarding Claim 12, co-pending ‘074 further claims the photocatalytic activity of the photocatalytic material is enhanced by the presence of at least one of silver, zeolites, or montmorillonite (Claim 14).
Regarding Claim 13, co-pending ‘074 further claims the component body further comprises a fire resistant material (Claim 15).
Regarding Claim 14, co-pending ‘074 further claims the fire resistant material and the antimicrobial material are the same (Claim 18).
Regarding Claim 15, co-pending ‘074 further claims the fire resistant material is different than the antimicrobial material (Claim 17).
Regarding Claim 16, co-pending ‘074 further claims at least one of the antimicrobial material and the fire resistant material includes copper, silver, quaternary ammonium compounds, zinc pentathione, organophosphorous compounds, or nano-platelets such as clays, h-boron nitride, or graphene (Claim 16).
Regarding Claim 19, co-pending ‘074 further claims the component is mounted within a cabin of an aircraft (Claim 7).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “…nano-platelets such as clays, h-boron nitride, or graphene”. In light of the “such as” language, the scope of the claim is indefinite because it is not clear whether the clay, h-boron nitride, or graphene is a limitation required to be met in the claim. See MPEP 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino et al. (US 2013/0189516).
Regarding Claims 1 and 7-9, Sugino discloses a composite having a layer (L) (Abstract). Sugino discloses the layer (L) may be an environment-resistant functional layer comprising a photocatalyst such as titanium dioxide (paras 0026-0029; 0147), which is an antimicrobial material as claimed. 
Alternatively, Sugino discloses the layer (L) may be a hygienic functional layer, comprising an antibacterial agent, such as silver or copper (paras 0054 and 0058; 0241).
Regarding Claims 2 and 4, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses layer (L), which comprises the antimicrobial material, may be one or several layers (para 0245) adjacent to the surface of the composite (Fig. 1).
Regarding Claim 5, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses Layer (L), which comprises the antimicrobial material, may be one or several layers (para 0245) in overlapping arrangement with the surface of layer (A) (Fig. 1).
Regarding Claim 6, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses the layer (L) may be applied by spray coating or dip coating (para 0432).
Regarding Claim 12, Sugino discloses all the limitations of the present invention according to Claim 8 above, including the layer (L) comprising a photocatalytic material (paras 0026-0029; 0147). Sugino further discloses the layer (L) comprises zeolite (para 0034), which would inherently enhance the photocatalytic activity of the photocatalytic material.
Regarding Claim 13, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses the composite comprises a flame-retardant layer (A) (Abstract).
Regarding Claim 14, Sugino discloses all the limitations of the present invention according to Claim 13 above, including the layer (L) comprising silver or copper (i.e. antimicrobial material) (paras 0054 and 0058; 0241). While Sugino does not explicitly disclose silver and copper being fire resistant, the specification of the present invention discloses that copper and silver provide both antimicrobial and fire resistant properties (para 0041).
Regarding Claim 15, Sugino discloses all the limitations of the present invention according to Claim 13 above, including the layer (L) comprising a photocatalyst such as titanium dioxide (i.e. antimicrobial material) (paras 0026-0029; 0147). Sugino further discloses the flame-retardant layer (A) comprises a flame-retardant material such as a clay mineral (para 0120) treated with quaternary ammonium (para 0122).
Regarding Claim 16, Sugino discloses all the limitations of the present invention according to Claim 13 above, including the layer (L) comprising silver or copper (i.e. antimicrobial material) (paras 0054 and 0058; 0241). Sugino further discloses the flame-retardant layer (A) comprises a flame-retardant material such as a clay mineral (para 0120) treated with quaternary ammonium (para 0122).
Regarding Claim 17, Sugino discloses all the limitations of the present invention according to Claim 13 above. Sugino further discloses the flame-retardant layer (A) is disposed within the composite (Fig. 1), i.e. is embedded within the component body. Sugino further discloses the polymer layer (B) may also comprise the flame-retardant material (para 0113).
Regarding Claim 18, Sugino discloses all the limitations of the present invention according to Claim 13 above. Sugino further discloses the flame-retardant layer (A) is in overlapping arrangement with the surface of polymer layer (B) (Fig. 1).
Regarding Claims 19-20, Sugino discloses all the limitations of the present invention according to Claim 1 above. Sugino further discloses the composite may be used as ceiling, roofing, or flooring material for an aircraft, automobile, or railway vehicle (para 0500).
Claims 1-3, 8-9, 13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Mee et al. (US 2015/0197632).
Regarding Claims 1 and 8-9, van der Mee discloses an aircraft component made from molding a polycarbonate composition comprising titanium dioxide, i.e. photocatalytic antimicrobial material (paras 0084-0085, 0102).
Regarding Claims 2-3, van der Mee discloses all the limitations of the present invention according to Claim 1 above. Given that the aircraft component is made from molding the composition, it is clear that the antimicrobial material is embedded within the entire component.
Regarding Claims 13 and 17, van der Mee discloses all the limitations of the present invention according to Claim 1 above. Van der Mee further discloses the composition may comprise flame retardants (para 0054), which would also inherently be embedded within the molded component.
Regarding Claim 19, van der Mee discloses all the limitations of the present invention according to Claim 1 above. Van der Mee further discloses the aircraft component is an interior aircraft component (para 0004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino as applied to Claim 9 above, and further in view of Zhou et al. (EP 1,400,491 A2).
Regarding Claims 10-11, Sugino discloses all the limitations of the present invention according to Claim 9 above. Sugino does not disclose the photocatalytic titanium dioxide being doped as claimed.
Zhou discloses titanium dioxide particles and a method for producing a visible light activatable photocatalyst (Title). Zhou discloses that titanium dioxide doped with nitrogen or sulfur exhibits photocatalytic activity which is excellent in stability and durability (paras 0015-0017).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sugino to incorporate the teachings of Zhou and produce the composite using titanium dioxide doped with nitrogen or sulfur as the photocatalytic material in layer (L). Doing so would produce a composite exhibiting photocatalytic activity which is excellent in stability and durability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimada et al. (US 2006/0024196) discloses an anti-microbial solution comprising titanium oxide that is applied to surfaces in planes and cars to break down volatile toxic organic substances and odors in the presence of UV light or oxygen and moisture (paras 0003, 0009). The coating is applied by spray coating (para 0013).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/     Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787